NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GHULLAM REZA KHAVARI,                           No.    17-70275

                Petitioner,                     Agency No. A208-592-505

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 24, 2020
                               Pasadena, California

Before: CLIFTON and LEE, Circuit Judges, and BLOCK, ** District Judge.

      Ghullam Reza Khavari, a native and citizen of Afghanistan, petitions for

review of the Board of Immigration Appeal’s decision affirming the denial of his

asylum and withholding of removal applications. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition.

      1.     We review the denial of asylum for substantial evidence. See Silva-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Judge Frederic Block, United States District Judge for
the Eastern District of New York, sitting by designation.
Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir. 2016). We must affirm the BIA’s

decision unless     “the evidence not only supports a contrary              conclusion,

but compels it.” Id. (quoting Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir. 2014)).

      2.     Substantial evidence supports the BIA’s decision to affirm the

Immigration Judge’s adverse credibility determination. Khavari was non-responsive

and inconsistent when testifying about his wife and her family’s attempts to receive

documentation.    Khavari also gave inconsistent testimony about the threat he

received in Venezuela (e.g., specifically whether he was paid and whether he knew

the name of the person who threatened him). The record does not “compel” a finding

that Khavari is eligible for relief. See Silva-Pereira, 827 F.3d at 1184.

      3.     Khavari also challenges the alternate country designations of Iran,

Venezuela, and Canada for his removal. But Khavari designated Canada as an

alternate country, and he did not object before the Immigration Judge to the

Department of Homeland Security’s designations of Iran and Venezuela. Therefore,

Khavari waived his challenge to the alternative country designations.

      DENIED.




                                          2